                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION


DANA LEWIS                                                               PETITIONER

v.                             4:19-CV-00324-BRW-JTR

UNITED STATES                                                          RESPONDENT



                                        JUDGMENT

       Consistent with the Order entered today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED this 2nd day of July, 2019.



                                           Billy Roy Wilson _________________
                                           UNITED STATES DISTRICT JUDGE
